DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered. 
This action is in response to the papers filed on November 4, 2021 Applicants'  arguments and amendments to the claims has been entered.  Claim 14 has been amended, no claims have been cancelled, and no claims have been newly added.  Claims 1-25 are pending in this instant application. Claims 1-13 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 14-15 and 18-25 are under consideration.
Priority
Acknowledgment `	is made of applicant's claim for domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/838,691 filed on April 25, 2019.
Withdrawn Objection

.
Withdrawn Rejections - 35 USC § 103

Claims 14, 15, and 20-25 were rejected in the previous Office Action mailed June 15, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Buheitel (Patent No.: 6,116,250; Date of Patent: Sep. 12, 2000), Arkles et al. (Pub. No.: US 2018/0044550; Pub. Date: Feb. 15, 2018), and Zhang et al. (Pub. No.: WO; 2014/116560; Pub. Date: Jul. 31, 2014).  Applicant has amended base claim 14 to further limit the claims to a method of  relaxing and reshaping a keratin rich substrate  and wherein the fixativecomposition_comprises a silylated hemiaminal which is formed_in situ by the reaction of at least one silanol and at_least one organic hemiaminal in the presence of at least one siloxane with negligible formation of formaldehyde.  The instant specification as filed discloses that silylated hemiaminals are hemiaminal silyl ethers para [0026].  Additionally, Applicant has successfully argued that the silylated hemiaminals as limited in the specification reduce undesirable formaldehyde formation.  The prior art of record does not disclose a method for relaxing and reshaping a keratin rich substrate wherein the composition comprises silylated hemiaminal which is formed in situ by the reaction of at least one silanol and at least one organic hemiaminal_in the presence of 

	Claim 18 was rejected in the previous Office Action mailed June 15, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Buheitel (Patent No.: 6,116,250; Date of Patent: Sep. 12, 2000), Arkles et al. (Pub. No.: US 2018/0044550; Pub. Date: Feb. 15, 2018), and Zhang et al. (Pub. No.: WO; 2014/116560; Pub. Date: Jul. 31, 2014)as applied to claim 14 above, and further in view of Pressly et al. (Pub. No.: US 2018/0015015; Pub. Date: Jan. 18, 2018).  Applicant has amended base claim 14 to further limit the claims to a method of relaxing and reshaping a keratin rich substrate  and wherein the fixative composition comprises a silylated hemiaminal which is formed_in
 situ by the reaction of at least one silanol and at_least one organic hemiaminal
 in the presence of at least one siloxane with negligible formation of formaldehyde.  The instant specification as filed discloses that silylated hemiaminals are hemiaminal silyl ethers para [0026].  Additionally, Applicant has successfully argued that the silylated hemiaminals as limited in the specification reduce undesirable formaldehyde formation.  The prior art of record does not disclose a method for relaxing and reshaping a keratin rich substrate wherein the composition comprises silylated hemiaminal which is formed in situ by the reaction of at least one silanol and at least one organic hemiaminal in the presence of at  least one siloxane with negligible formation of formaldehyde.  Accordingly the rejection is hereby withdrawn.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Sandra M. Katz on January 28, 2021.
The application has been amended as follows:

In the claims
The following claims have been amended as follows:
Claim 1 has been cancelled. 
Claim 2 has been cancelled. 
Claim 3 has been cancelled. 
Claim 4 has been cancelled. 
Claim 5 has been cancelled. 
Claim 6 has been cancelled. 
Claim 7 has been cancelled. 
Claim 8 has been cancelled. 
Claim 9 has been cancelled. 
Claim 10 has been cancelled. 
Claim 11 has been cancelled. 
Claim 12 has been cancelled. 
Claim 13 has been cancelled. 

In line nine, the phrase “with negligible formation of" have been deleted and replaced with –without formation--.

Claim 16 has been cancelled. 
Claim 17 has been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a method for relaxing and reshaping a keratin-rich substrate comprising: (a) applying a substrate-activating composition to the substrate; (b) warming and drying the substrate; (c) applying a fixative composition to the substrate; and (d) warming and drying the substrate; wherein the fixative composition comprises a silylated hemiaminal which is formed in situ by_the reaction of at least one silanol and at least one organic hemiami-nal in the_presence of at least one siloxane with negligible formation of formaldehyde

The closest prior art is of Buheitel (Patent No.: 6,116,250; Date of Patent: Sep. 12, 2000) and Zhang et al. (Pub. No.: WO; 2014/116560; Pub. Date: Jul. 31, 2014).  Buheitel discloses a process for shaping hair comprising applying a permanent shaping composition to the hair, heating and drying the hair, applying a hair setting lotion, after 
The instant invention is the first to method for relaxing and reshaping a keratin-rich substrate comprising: (a) applying a substrate-activating composition to the substrate; (b) warming and drying the substrate; (c) applying a fixative composition to the substrate; and (d) warming and drying the substrate; wherein the fixative composition comprises a silylated hemiaminal whichis formed in situ by_the reaction of at least one  silanol and at least one organic hemiaminal in the_presence of at least one siloxane 
with negligible formation of formaldehyde. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 14-15 and 18-25 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617